Citation Nr: 1038143	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  02-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the service-connected 
cervical spine disorder. 

3.  Entitlement to a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.30 for surgery of the left 
shoulder. 

4.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder. 

5.  Entitlement to a compensable evaluation for internal 
derangement of the right knee.






REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1984.  

This matter originally came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Montgomery, Alabama, Regional Office (RO).  By a rating action in 
July 2001, the RO denied the Veteran's claim of entitlement to a 
compensable evaluation for internal derangement of the right 
knee.  The Veteran perfected a timely appeal to that decision.  

On August 29, 2003, the Veteran appeared and offered testimony at 
a hearing before a Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  

In May 2004, the Board remanded the case to the RO for further 
development.  In a March 2005 decision, the Board denied the 
Veteran's claim of entitlement to a compensable evaluation for 
internal derangement of the right knee.  The Veteran appealed the 
March 2005 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2007, the Court issued a 
memorandum decision to vacate the Board's decision and remanded 
the case to the Board for readjudication of the claim consistent 
with the considerations discussed in the memorandum decision.  



The Veteran had concurrent development of other issues at the RO 
while his appeal was pending at the Court.  Specifically, in 
April 2005, the RO granted service connection for major 
depressive disorder, evaluated as 30 percent disabling, effective 
April 2, 2004.  Subsequently, in a July 2006 rating action, the 
RO denied the Veteran's claim of entitlement to service 
connection for left shoulder bursitis and entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 for surgery performed on the left shoulder.  A 
supplemental statement of the case (SSOC) was issued in May 2007.  

By letter dated in October 2007, the Veteran was informed that 
the case was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  The Veteran responded that he 
had no additional evidence to submit in support of his claim.  
Also in October 2007, the Veteran was notified that the Veterans' 
Law Judge that conducted the hearing in 2003 is no longer with 
the Board.  The Veteran was apprised of the fact and offered an 
opportunity for a new hearing.  38 C.F.R. § 20.707 (2009).  The 
Veteran responded that same month that he did not desire to have 
a new hearing.  

In April 2008, the Board again remanded the case to the RO for 
further evidentiary development.  An SSOC was issued in March 
2010.  

The issues of new and material evidence for service connection 
for a low back disorder, service connection for a left shoulder 
disorder, and entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.30, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.Since the initial grant of service connection, the Veteran's 
major depressive disorder has been manifested by anxiety, 
depression, difficulty sleeping, irritability, intermittent 
suicidal and homicidal ideations, social isolation, and GAF 
scores ranging from 51-55, productive of occupational and social 
impairment with reduced reliability and productivity.  

2.  The Veteran's major depressive disorder  does not result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; an inability 
to establish and maintain effective relationships; or in total 
occupational and social impairment.  

3.  The medical and other evidence of record indicates that the 
Veteran's service-connected right knee disorder is manifested by 
limited motion with subjective complaints of pain.  The evidence 
of record does not include X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no 
higher, for major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2010).  

2.  The criteria for a 10 percent disability rating for the 
Veteran's service-connected right knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.71, 4.71a, Diagnostic Codes 5260, 
5261 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

While the notice provided to the Veteran in March 2003 was not 
given prior to the first RO adjudication of the issue of 
entitlement to a compensable evaluation for a right knee 
disorder, the notice as provided by the RO prior to the transfer 
and recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
With respect to the issue of entitlement to a higher evaluation 
for major depressive disorder, letters dated in June and August 
2004 were issued prior to the April 2005 rating decision.  
Additional letters were issued in May 2008 and June 2008.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to 


submit evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to decide the issues addressed 
in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran. The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  






II.  Factual background.

By a rating action in July 1985, the RO granted service 
connection for mild internal derangement, right knee, evaluated 
as 0 percent disabling.  

The Veteran's claim for an increased rating for his right knee 
disorder (VA Form 21-4138) was received in August 2000.  
Submitted in support of the claim were treatment reports dated 
from August 2000 to November 2000 which show that the Veteran 
received clinical attention for complaints of pain and weakness 
in his knees.  

The Veteran was afforded a VA orthopedic examination in December 
2002.  It was noted that the Veteran had a partial meniscectomy.  
The veteran indicated that the knees caused problems with 
locking, popping, and swelling.  It was noted that the Veteran 
was involved in a motor vehicle accident in 1983, at which time 
he sustained a neck injury.  It was also noted that he was 
currently employed as an automobile mechanic.  Examination of the 
right knee revealed the Veteran had full extension to 0 degrees 
and was able to flex to 135 degrees.  He had no joint effusion 
and negative McMurray test.  He was tender medially.  He had no 
anterior, posterior, or lateral medial instability.  The examiner 
noted that an X-ray study of the right knee revealed no sign of 
degenerative joint disease.  No osteophytes were noted.  The 
joint spaces were well maintained and articular surfaces were 
smooth.  It was the opinion of the examiner that, at the present 
time, the Veteran was experiencing a moderate disability from the 
cervical spine resulting from his service related injury and 
subsequent surgery resulting decreased range of motion.  He 
appeared to have tenderness over the medial meniscus of the right 
knee which may represent a torn meniscus on that side. It was the 
examiner's opinion that the Veteran demonstrated a mild 
disability of the right knee which occurred during service.  

At his personal hearing in August 2003, the Veteran maintained 
that his right knee disorder was more disabling and warranted a 
compensable evaluation.  The Veteran indicated that he 
experienced giving away of the right knee.  The Veteran reported 
that he has had five operations on the right knee, and that the 
recurring operations in the knee had caused a buildup of 
arthritis.  

The Veteran's claim for service connection for depression (VA 
Form 21-4138) was received in April 2004.  Medical evidence was 
submitted in support of the claim, including VA as well as 
private treatment reports, dated from November 2000 through April 
2004, which showed ongoing treatment for chronic neck pain, a 
right knee disorder, left shoulder disorder, and depression.  

On the occasion of a VA examination in July 2004, the Veteran 
indicated that his right knee pain is exacerbated by standing, 
climbing, and walking; he stated that he occasionally hears a big 
pop in the knee and he has a sense of buckling.  He uses no brace 
for his right knee.  Range of motion in the right knee revealed 
an extension to 0 degrees and flexion to 140 degrees.  There was 
no joint effusion or patellofemoral crepitus.  No tenderness was 
noted.  There was no medial-lateral or anterior-posterior 
instability noted.  McMurray sign was negative.  No atrophy was 
noted.  There appeared to be no further decrease in range of 
motion as a result of weakness, fatigue, pain or lack of 
endurance.  The Veteran's gait was normal and he performed 
without any assistive devices.  The examiner noted that x-ray of 
the right knee revealed minimal degenerative changes consistent 
with the Veteran's age.  The pertinent diagnosis was status post 
injury right knee.  The examiner stated that he was unable to 
confirm any disability caused by the Veteran's service-connected 
right knee condition.  

The Veteran was afforded a VA examination in January 2005.  The 
Veteran indicated that he has been depressed since an automobile 
accident in service in 1984, during which he injured his neck and 
back.  It was noted that the Veteran has been seen at the VA 
medical center since 2003, at which time he was prescribed 
Effexor for depression.  It was also noted that private treatment 
reports dated from November 2000 to October 2004; these included 
diagnoses of chronic neck pain, depression and insomnia.  It was 
noted that the Veteran has worked for the past 5 years at Gunter 
Air Force Base.  He described his job as incredibly easy, because 
he is the manager and has one employee who does all the work with 
the public and the mechanics.  The Veteran indicated that he 
spends most of his day in the back room; he does not touch any 
tools and he avoids meeting the public for fear that he will say 
something or hurt someone.  The Veteran reported that he is in 
his second marriage, which is common-law for some five years.  
The Veteran also reported that he belongs to a Veteran's 
organization but never attends and he rarely goes to church.  He 
stated that he attends work most days, but he has used his sick 
leave extensively when his pain is so bad that he is too angry or 
too depressed to go.  The Veteran complained of a headaches; he 
stated that when he is in pain, he gets so angry that he is 
afraid to be around people.  

On mental status examination, it was noted that the Veteran was 
appropriately dressed to the situation and he was well-groomed.  
He walked painfully with a crutch, and he complained vocally of 
having a headache and neckache at the start of and throughout the 
interview.  The Veteran was fully oriented.  No unusual or 
psychotic behaviors were noted.  Attention and concentration were 
mildly impaired.  His abstract abilities on similarities were 
intact.  The examiner stated that the Veteran appeared to be 
functioning in the low end of the average range of intelligence, 
based on his educational level and his current performance.  The 
Veteran's thought processes were not reflective of loose 
associations, perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  His speech was 
within normal limits, and it was relevant and coherent.  Thought 
content was negative for hallucinations, although he admitted 
hearing noises.  The Veteran did not demonstrate ideas of 
reference.  Affect appeared constricted and mood was depressed.  
The Veteran reported vegetative signs of depression, including 
weight loss.  Signs of anxiety were not noted.  The examiner 
noted that the Veteran reported five of the symptoms associated 
with major depressive disorder, including: depressed mood nearly 
every day, markedly diminished interest or pleasure in almost 
everything, weight loss, early insomnia on a nearly daily basis, 
fatigue, feelings of worthlessness, and diminished ability to 
think or concentrate.  The Veteran also admitted to feeling that 
life is not worth living, but denied any suicidal plan or 
interest.  

The pertinent diagnosis was major depressive disorder, single 
episode; he was assigned a GAF score of 51.  It was noted that he 
was socially isolated from family but he is able to function in a 
very circumscribed work situation.  The examiner stated that the 
Veteran was given a diagnosis of major depressive disorder 
because he appears to have experienced a major depressive episode 
within a year of his automobile accident in Germany.  There does 
not seem to be any evidence that this has remitted since then.  
He was given a GAF of 51, which reflects his social isolation, 
his going up in his own room when the pain makes him too 
irritable to tolerate others, and his ability to function in a 
job which has extremely minimal requirement other than just being 
there.  The examiner opined that the Veteran had depression 
secondary to his service-connected conditions.  

The Veteran was afforded a VA examination in April 2009.  It was 
noted that the Veteran struggles with left shoulder pain 
associated with a past injury and resultant surgery, left knee 
pain associated with three surgeries, right knee pain, upper back 
pain associated with damaged discs, low back pain associated with 
damaged discs, and neck pain associated with a past break and 
resultant surgery.  On examination, the Veteran was neatly 
groomed and he was appropriately dressed.  He was restless.  
Speech was normal.  He was described as cooperative.  Affect was 
constricted and mood was anxious.  The Veteran was fully 
oriented.  Thought process and content were unremarkable.  The 
Veteran reported difficulty sleeping every night secondary to 
pain.  No hallucinations or delusions were noted.  He reported 
that he has learned to seek solitude when he confronts extreme 
anger and/or extreme pain.  He denied any panic attacks.  No 
obsessive or ritualistic behaviors were noted.  He alluded to 
past homicidal ideation, but he denied plans or actions in this 
regard.  The Veteran also endorsed transient suicidal ideation 
without plans during moments of extreme pain, but he denied any 
history of plans in this regard.  Recent memory was mildly 
impaired.  It was noted that he has been employed by a do-it-
yourself garage for the past 23 years; he works in an advisory 
capacity.  The Veteran indicated that he avoids customer contact 
as much as possible.  The pertinent diagnosis was major 
depressive disorder, recurrent, moderate; he was assigned a GAF 
score of 55.  The examiner stated that the Veteran's psychiatric 
and behavioral status appeared to be similar to that during the 
previous evaluation in January 2005.  

In May 2009, the Veteran underwent a compensation examination for 
evaluation of his right knee disorder.  At that time, it was 
noted that he had not had any surgery 

on his right knee and he had no limitation in the distance he is 
able to walk.  He complained of intermittent sharp pain in his 
right knee with flare-ups every two days, which last a couple of 
seconds.  The Veteran indicated that his knee pain increases with 
climbing steps.  On examination, the examiner observed that the 
Veteran walked with the aid of a cane.  The examiner observed 
that the Veteran complained of right ankle and hip pain as well 
as his knee as those apparently affected the motion of his right 
knee.  On examination, the Veteran had full extension to 0 
degrees and he was able to flex to 100 degrees.  After repetitive 
use, there was no increased loss of motion due to pain, fatigue, 
weakness, lack or endurance or incoordination.  There was no 
anterior, posterior or mediolateral instability.  There was no 
joint tenderness, swelling, heat or redness noted.  McMurray sign 
was negative.  There was no scarring, crepitus, or any 
patellofemoral pain elicited.  X-ray study of the right knee 
failed to reveal any evidence of bone, joint or soft tissue 
abnormality.  The pertinent diagnosis was right knee pain.  The 
examiner stated that the Veteran was experiencing a minimal to 
mild disability of the right knee and this should not affect his 
ability to obtain and maintain substantially gainful employment.  


III.  Legal analysis-Higher Evaluations.

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate 
evaluations may be assigned for separate periods of time based on 
the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the 
disabilities have not significantly changed and uniform 
evaluations are warranted.  

The assignment of a particular Diagnostic Code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for higher rating, the 
Board must consider which Diagnostic Code or Codes are most 
appropriate for application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

A.  Higher Evaluation for major depressive disorder.

The Veteran's service-connected major depressive disorder is 
currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2010).  Mood disorders are evaluated under the General 
Rating Formula for Mental Disorders, which provides as follows:

A 30 percent disability rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is assigned for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased disability 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Nevertheless, a GAF score is only one factor in determining a 
Veteran's disability rating.  See Brambley v. Principi, 17 Vet. 
App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).  


After review of the record, the Board finds that the Veteran's 
major depressive disorder most nearly approximates the criteria 
for a 50 percent evaluation under Diagnostic Code 9434, but no 
more.  The Veteran was consistently described as having 
symptomatology that included anxiety, depression, irritability, 
difficulty sleeping, poor concentration and social isolation.  
During the January 2005 VA examination, the Veteran indicated 
"when I am in this pain, I get so angry that I'm afraid to be 
around people."  The examiner noted that the Veteran was given a 
GAF score of 51, which reflects his social isolation, his holing 
up in his own room when the pain makes him too irritable to 
tolerate others, and his ability to function in a job which has 
extremely minimal requirements other than just being there.  
Subsequently, in April 2009, the Veteran's major depressive 
disorder was described as recurrent and moderate; he was assigned 
a GAF score of 55.  The examiner noted that the Veteran struggles 
with irritability and social avoidance secondary to depression.  

In light of the above clinical findings, the Board is of the view 
that the service-connected major depressive disorder is 
productive of reduced reliability and productivity, 
characteristic of pertinent disability criteria warranting a 50 
percent disability rating.  However, the Board notes that an 
evaluation in excess of 50 percent disabling is not warranted 
because the evidence does not show occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  During this 
period of time, the Veteran remained married and employed in a 
do-it-yourself garage, where he has been employed for 23 years.  
Although the Veteran reported transient suicidal ideation and 
past homicidal ideation, he denied any history of plans or 
actions in this regard.  He did not experience the kind of 
symptoms contemplated by the criteria for a 70 percent rating.  
The evidence for this period does not justify an evaluation 
higher than 50 percent.  For the reasons outlined above, the 
Board finds that a 50 percent evaluation and no more is warranted 
for major depressive disorder.  

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech such 
as to warrant a 70 percent evaluation for the depressive 
disorder.  The Board would point out that the record shows no 
findings or objective evidence of any of the criteria required 
for a 70 percent evaluation.  There was no evidence of any 
symptoms such as thought disorder, psychosis, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  In fact, insight and judgment 
were reported as good.  On the April 2009 VA examination, no 
thought disorder was found.  The Veteran indicated that he 
attempts to avoid customer contact to an increasing degree and he 
struggles with distractibility and irritability.  Clearly, the 
evidence shows reduced reliability and some problems with 
interpersonal relationships.  However, the evidence does not 
suggest that his major depressive disorder symptoms are of such 
severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the Veteran does not meet 
or nearly approximate the level of disability required for an 
evaluation in excess of 50 percent for his major depressive 
disorder.  

The Board notes that the April 2009 VA examiner assigned a GAF 
score of 55.  As noted above, a score of 51-60 is appropriate 
where there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co- workers)."  Id.  The 
Board again notes that the evidence shows the Veteran has social 
and occupational impairment.  However, in making the above 
determination, the Board finds it probative that he has not 
demonstrated the majority of the symptoms listed in the GAF scale 
for serious symptoms (suicidal ideation, severe obsessional 
rituals, and unable to keep a job).  The Board is aware that the 
symptoms listed under the 70 percent rating and in the GAF scale 
are essentially examples of the type and degree of symptoms for 
that evaluation, and that the veteran need not demonstrate those 
exact symptoms to warrant a 70 percent evaluation.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds 
the record does not show that the Veteran has manifested symptoms 
which equal or more nearly approximate the criteria for a 70 
percent rating.

In light of the above clinical findings, the Board is of the view 
that the Veteran's findings, particularly in view of the VA 
examiners' above-addressed descriptions of the Veteran's 
symptomatology, demonstrates that the service-connected major 
depressive disorder is productive of reduced reliability and 
productivity, characteristic of pertinent disability criteria 
warranting no more than a 50 percent rating.  

The Board has carefully considered the Veteran's contentions but 
has not found that they represent additional evidence warranting 
a different conclusion than that reached here.  The Veteran's 
complaints regarding the severity of his major depressive 
disorder have been duly considered, including as expressed in 
treatment and upon clinical evaluation for rating purposes.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While 
such symptoms are often inherently subjective, the Board looks to 
the Veteran's statements as supported by more objective indicia 
of disability, including observable behaviors and competencies in 
functioning, and conclusions of medical treatment professionals 
and examiners.  Nonetheless, the Board finds the evidence does 
not reflect that the occurrence and severity of the reported 
symptoms are sufficient to warrant a rating higher than 50 
percent.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the above, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.  

B.  Compensable evaluation for internal derangement of the right 
knee.

The Veteran's service-connected right knee disorder is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010) [knee, 
other impairment of, recurrent subluxation or lateral 
instability].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts, supra.  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio, supra.  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, Diagnostic 
Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 5257 rates based on subluxation [partial 
dislocation] or instability.  The record contains no objective 
medical evidence of subluxation or instability in the right knee.  
Indeed, the May 2009 VA examination report specifically found 
there was no anterior, posterior or mediolateral instability in 
the right knee.  Accordingly, utilization of Diagnostic Code 5257 
is inappropriate in the instant case.  

The Veteran's current complaints consist of painful and limited 
motion. Accordingly, Diagnostic Codes 5260 and 5261 are for 
application.  Although a VA examination in July 2004 reported 
minimal degenerative changes, the more recent VA examination in 
May 2009 noted that the X-ray study of the right knee failed to 
reveal any bone, joint or soft tissue abnormality.  Therefore, 
arthritis has not been substantiated by X-ray to warrant 
consideration under Diagnostic 5003.  In any event, utilization 
of Diagnostic Code 5003 requires consideration of Diagnostic 
Codes 5260 and 5261.  

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation of 
semilunar cartilage, recurrent subluxation or lateral instability 
or ankylosis of the joint, none of which is present in this case.  

Therefore, the Veteran's service-connected right knee disorder 
will be evaluated under Diagnostic Codes 5260 and 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of leg 
flexion is rated as follows: 30%	flexion limited to 15 
degrees; 20% flexion limited to 30 degrees; 10% flexion limited 
to 45 degrees; 0% flexion limited to 60 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of leg 
extension is rated as follows: 50% extension limited to 45 
degrees; 40% extension limited to 30 degrees; 30%	 extension 
limited to 20 degrees; 20% extension limited to 15 degrees; 
10%extension limited to 10 degrees; 0% extension limited to 5 
degrees.  See also 38 C.F.R. § 4.71, Plate II (2010), which 
reflects that normal extension of a knee is from 0 to 140 
degrees.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2010).  

Range of motion findings, namely the July 2004 VA examination 
report, shows no limitation of extension in the right knee, a 
slight limitation of flexion of 135 degrees, which is rated 
noncompensably disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2010).  A subsequent VA examination in May 2009 
reported range of motion of 0 degrees of extension and 100 
degrees of flexion.  While flexion is slightly limited, it does 
not reflect a compensable limitation.  

In short, the schedular criteria for the assignment of 10 percent 
disability ratings under the Diagnostic Codes 5260 or 5261 have 
not been met for the right knee.  It also follows that 20, 30, 40 
or 50 percent ratings are not warranted under these codes.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's right knee disorder based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  

The Board acknowledges and finds credible the Veteran's 
assertions regarding his right knee pain and his functional loss 
due to such.  Based on these findings, the Board finds that the 
medical evidence demonstrates a functional loss equivalent to a 
loss of 45 degrees flexion in the right knee under Diagnostic 
Code 5260.  The assignment of 10 percent disability rating for 
the right knee is therefore warranted.  See 38 C.F.R. §§ 4.40 and 
4.45.  

The Board notes in passing that the Veteran has not in connection 
with this appeal indicated, nor presented evidence to support the 
premise, that his service-connected right knee disorder results 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b), supra.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address the 
Veteran's entitlement to an extraschedular rating.  See Floyd and 
Bernard, both supra.  

In summary, for the reasons and bases expressed above, the Board 
concludes that a 10 percent disability rating is warranted for 
the Veteran's service-connected right and knee disorder.  To that 
extent, the appeal is allowed.  


ORDER

An initial disability rating of 50 percent, but no higher, for 
major depressive disorder is granted, subject to the regulations 
governing the payment of monetary benefits.   

A 10 percent disability rating for internal derangement of the 
right knee is granted subject to the regulations governing the 
payment of monetary benefits.  


REMAND

Unfortunately, the claims files reflects that a remand of the 
below-referenced claims is warranted, although it will, 
regrettably, create delay of a final decision on said claims.  

A. New and Material evidence-S/C for a low back disorder.

As noted above, this issue was previously remanded by the Board 
in April 2008.  At that time, it was noted that service 
connection for a back disorder had been denied 


in October 1988; the denial was subsequently confirmed in May 
1989 and January 1990.  The Veteran did not appeal those 
decisions.  The Board also noted that the RO denied service 
connection for a back disorder in February 2002; at that time, 
the issue was characterized as disc herniation L5-S1 and L4-L5 
tear.  Notice of the rating action was provided in March 2002.  
Subsequently, in an April 2002 statement, the Veteran made 
reference to the February 2002 rating decision; he asked for a 
copy of his "entire medical file" so that he could ensure that 
his appeal would include a full and thorough check of the 
paperwork held by VA.  He said "I will be appealing your latest 
decision date 2/26/02, but this time I will have all my ducks in 
a row."  

The Veteran submitted a VA Form 9 as a substantive appeal to a 
different issue that was received on May 14, 2002.  He included a 
copy of his statement from April 2002, a letter from Dr. D., 
dated in May 2002, and lay statements from a number of 
individuals that said they had known the Veteran for a number of 
years and that he had received treatment for his knees and lower 
back pain during that time.  

The letter from Dr. D. was not specific to any condition, 
although he did reference an earlier letter of his from September 
2001 wherein he said the veteran suffered from musculoskeletal 
pain that involved, inter alia, the lumbosacral spine, disc 
herniation and disc tear. He also noted that the veteran was 
involved in a MVA in 1983.  In his latest letter Dr. D. said that 
the Veteran's treatment was probably related to the MVA.  

The Board concluded that the Veteran's submission in May 2002 
constituted a notice of disagreement (NOD) with the February 2002 
that denied service connection for a back disability.  
Consequently, the Board remanded the matter for the issuance of a 
Statement of the Case.  A review of the claims folder reveals 
that the issue was included in the March 2010 Supplemental 
Statement of the Case (SSOC) with the other issues under appeal.  
This is, however, insufficient compliance with the remand 
directive, because an SSOC does not afford the Veteran notice of 
what is necessary to perfect his appeal, including a substantive 
appeal/VA Form 9.  To date, the Veteran continues to be without 
an SOC with regard to the issue appealed by way of the timely May 
2002 NOD.  When a claimant files a notice of disagreement and the 
RO has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

To this extent, the RO clearly failed to comply with the Board's 
April 2008 remand directives.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
sincerely regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, with respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is needed 
to reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).   The Board further notes that proper 
notice under Kent describes "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial."  See Kent, 20 Vet. App. at 10.  

In this case, the RO issued the Veteran notice letters in May and 
June 2008.  However, all notification action needed to fairly 
adjudicate this claim-consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing statutes and 
regulations and pertinent case law has not been accomplished.   

As there is no evidence that the RO considered the bases for the 
denial in the prior January 1990 RO rating decision and then 
provided the Veteran a specifically tailored notice explaining 
what is needed to reopen the claims for service connection for a 
low back in light of the prior deficiency (ies) in the claim, the 
Board finds that a remand of the claim is necessary for full 
compliance with the VCAA's notice requirements.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  


B.  S/C Left shoulder disorder and Paragraph 30 benefits.

In a substantive appeal (VA Form 9), received in May 2007, the 
Veteran specifically indicated that he desired a local hearing by 
a Decision Review Officer (DRO).  A review of the record fails to 
show any follow up action in response to the Veteran's request.  
As such, the Board finds that there remains an outstanding 
request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 C.F.R. § 20.904(a) (3) (2010) 
(Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing).  

Given the procedural development presented in this case and the 
absence of a withdrawal of the hearing request, a remand to 
ensure due process compliance is needed.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions: 

1.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims on 
appeal- the request to reopen the claim for 
service connection for a low back disorder.  
The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  Specifically, the 
letter should explain what is needed to 
reopen the claim (in terms that specify the 
bases for the prior denial), as well as 
what is needed to substantiate the 
underlying claim for service connection on 
the merits, pursuant to the Kent decision 
(cited to above).   

2.  Schedule the Veteran for a hearing 
before a DRO in Montgomery, Alabama, with 
respect to the issues of entitlement to 
service connection for a left shoulder 
disorder and a temporary total rating under 
the provisions of 38 C.F.R. § 4.30.  The 
Veteran should receive written notice of 
the date and time of the hearing.  If the 
Veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.  

3.  The RO should issue a statement of the 
case to the Veteran and his representative, 
addressing the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a low back disorder.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issue 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

4.  Readjudicate the claims for which the 
Veteran has perfected appeals.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for further 
appellate review, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required of 
the Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


